Citation Nr: 1512629	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-27 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Horizon Medical Center in Dickson, Tennessee (Horizon) on July 14, 2009.

2. Entitlement to payment or reimbursement of unauthorized medical expenses incurred in the transport of the Veteran from Horizon to the Vanderbilt University Medical Center (VUMC) in Nashville, Tennessee on July 14, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and December 2009 determinations of the Tennessee Valley Healthcare System in Murfreesboro, Tennessee.  The October 2009 determination denied reimbursement of medical expenses incurred in the transport of the Veteran  to VUMC.  The December 2009 determination denied reimbursement of medical expenses provided at Horizon on July 14, 2009.  Another (separate) December 2009 determination denied reimbursement of medical expenses provided at Horizon, but billed by a separate vendor, SE Emergency Physicians.  

The issue of  entitlement to payment or reimbursement of unauthorized medical transport expenses incurred in the Veterans transport to the VUMC on July 14, 2009 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. On July 14, 2009, the Veteran received emergency treatment for an accidentally self-inflicted gunshot wound at Horizon; such care was not pre-authorized by VA.

2. At the time he received the treatment at Horizon, the Veteran's service-connected posttraumatic stress disorder (PTSD) was totally and permanently disabling.

3. A prudent person would reasonably have considered that a delay in seeking the immediate medical attention the Veteran at Horizon on July 14, 2009, would have been hazardous to life or health.

4. A VA or other federal facility/provider was not feasibly available to provide the stabilizing required medical care the Veteran received at Horizon on July 14, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses are met with respect to the care the veteran received at Horizon on July 14, 2009.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Legal Criteria, Factual Background, and Analysis

The Veteran timely filed a claim for payment or reimbursement for medical care expenses incurred at Horizon on July 14, 2009.  

The basic facts are not in dispute.  On July 14, 2009, the Veteran was seen/provided some emergent care  at Horizon, upon arriving in a private vehicle with a gunshot wound to his right lower extremity.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In this case, the Veteran has not claimed, and the record does not show, that his care at the Horizon Medical Center was authorized in advance.  He indicated (in an April 2010 notice of disagreement) that he was in no condition to seek VA approval prior to seeking care at Horizon.  Hence, payment for the private medical treatment he received on July 14, 2009 based on the treatment he received being pre-authorized under 38 U.S.C.A. § 1703 is not warranted.

Payment or reimbursement for emergency services for service- and nonservice-connected conditions in non-VA facilities may be retroactively authorized under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  To warrant reimbursement under these provisions, all three of the following -(a), (b), and (c)-must be satisfied:

(a) For veterans with service-connected disabilities, emergency treatment not previously authorized rendered to such veteran in need of such emergency treatment: (1) for a service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating a service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation  program under 38 U.S.C. ch. 31 and is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2) ; and

(b) In a medical emergency; the treatment not previously authorized being provided in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) When VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The regulations provide that the "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b). 

Upon considering the Veteran's request for payment or reimbursement of the unauthorized medical expenses he incurred at Horizon on July 14, 2009, the Board finds that he meets the three requirements articulated above.

As to the first requirement, a March 2010 rating decision found the Veteran's service-connected PTSD was permanent and total, effective February 2, 2010 (notably, after he sought the unauthorized treatment in July 2009).  The Board finds that the RO had previously implicitly conceded permanency of total disability prior to then.  His PTSD has been rated 100 percent from October 14, 1994.  A May 2001 rating decision found the total PTSD rating was not permanent in nature because there was a likelihood of improvement and noted a future examination was to be scheduled.  An October 2002 letter from the RO indicates the Veteran sought (in a letter not associated with the record) state tax relief based on being permanently and totally disabled.  However, the record shows the future examination that was to be scheduled following the May 2001 rating decision did not take place; his next VA PTSD examination was not until February 2010.  By not a scheduling future examination to assess the severity of the PTSD (after indicating one was to be scheduled for that very purpose), the RO implicitly conceded permanency of total PTSD disability.

Regarding the second and third requirements, the Veteran sustained a right lower extremity gunshot wound in his home.  A July 2009 Horizon note indicates that he was considered to be under critical care while treated there.  As to whether a medical emergency existed, the Board concludes that given the circumstances any prudent layperson in the Veteran's situation would have believed that a delay in seeking treatment would be hazardous to his health and that treatment at Horizon on July 14, 2009, was of an emergent nature.

The Board also finds that a VA facility is not shown to have feasibly been available to the Veteran to provide the immediate care he required and received.  In his July 2010 substantive appeal, he reported Horizon is the only hospital near his home.  The Board takes judicial notice [based on an internet search] that the Veteran's home in only about 10 miles from the location of Horizon in Dickson, Tennessee, but is more than 40 miles from Nashville, Tennessee, where the VA hospital nearest to his residence is located.  The Board finds the Veteran's assertion credible and concludes that a VA facility was not feasibly available.

In sum, by extending the benefit of the doubt to the Veteran in accordance with 38 U.S.C.A. § 5107(b), the Board finds that it was reasonable and prudent for him to decide that delay in seeking immediate medical attention would have been hazardous to his life or health, and that a VA facility was not feasibly available. Accordingly, the criteria for payment or reimbursement of unauthorized medical expenses are met as to the medical care he received at Horizon on July 14, 2009.


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses for treatment the Veteran received at Horizon on July 14, 2009 is granted.


REMAND

The Veteran also seeks VA payment or reimbursement for medical transport expenses he incurred being medevaced from Horizon to VUMC on July 14, 2009.  He maintains that the transport was for emergency services he received at VUMC, and that appropriate VA facilities were not feasibly available.  The critical matter remaining to be resolved is whether a VA facility was feasibly available to provide the necessary treatment.  He alleges he asked to be transported to a VA facility while being treated at the Horizon Medical Center, but was told VA was contacted and indicated VA medical facilities did not have a trauma center such as needed for his care.  The record does not contain any documentation as to whether an appropriate VA facility was indeed contacted/was feasibly available.  A remand to obtain all necessary documentation is necessary.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all private treatment he received for the gunshot wound he sustained on July 14, 2009 (including administrative records, (including complete records Horizon and VUMC) are pertinent evidence in the matter at hand, and ask him to submit authorizations for VA to secure any (and all) records from the private providers, including administrative notes and reports of contact between the private providers and VA facilities.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private medical transport/ treatment records are received.  

2. The AOJ should complete all necessary development in order to issue an appropriately informed decision as to whether VA facilities were feasibly available to provide treatment for the Veteran's gunshot wound of the right lower extremity on July 14, 2009.  Such development must include exhaustive development for any records from the VA Tennessee Valley Healthcare System pertaining to the potential transfer of the Veteran from the Horizon to a VA facility, including all reports of contact between the various facilities.  If records of any such alleged contact have been lost or destroyed (or did not exist), it should be so certified.

3.  The AOJ should then review the record, ensure all development sought is completed, and then readjudicate the claim under 38 U.S.C.A. § 1728, limiting its findings to whether a VA facility was feasibly available to provide the Veteran's treatment once he was transferred from the Horizon Medical Center on July 14, 2009.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


